NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted July 31, 2012
                                   Decided October 3, 2012

                                            Before

                               DIANE P. WOOD, Circuit Judge

                                    ANN CLAIRE WILLIAMS, Circuit Judge

                                  JOHN DANIEL TINDER, Circuit Judge

No. 11‐1996
                                                     On Remand from the Supreme Court of
UNITED STATES OF AMERICA,                            the United States
                 Plaintiff‐Appellee,
                                                     Appeal from the United States District
       v.                                            Court  for  the  Northern  District  of
                                                     Illinois, Eastern Division
IDOWU  AKIWOWO,  also  known  as
WHIP,                                                No. 1:10‐cr‐00216‐1
             Defendant‐Appellant.
                                                     Elaine E. Bucklo, Judge           




                                          O R D E R

    On July 31, 2012, the Supreme Court of the United States granted Idowu Akiwowo’s
petition for a writ of certiorari, vacated this court’s judgment in the case, and remanded for
further consideration in light of Dorsey v. United States, 567 U.S. –, 132 S. Ct. 2321 (2012). In
accordance with Circuit Rule 54, both parties have filed statements of position setting forth
the action that they believe should be taken. Each has recommended that Akiwowo is
No. 11‐1996                                                                          Page 2

entitled to resentencing, in light of Dorsey, and we agree with that assessment. We thus
VACATE Akiwowo’s sentence and REMAND this case to the district court for the Northern
District of Illinois for re‐sentencing under the Fair Sentencing Act of 2010, as required by
Dorsey. 



                                                                              SO ORDERED.